Citation Nr: 1501205	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  05-24 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected left knee disability.   

2.  Entitlement to service connection for a chronic kidney disease, to include as secondary to service-connected type II diabetes mellitus and in-service herbicide exposure.  

3.  Entitlement to service connection for deep vein thrombosis, to include as secondary to service-connected type II diabetes mellitus and in-service herbicide exposure.  

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus and in-service herbicide exposure.  

5.  Entitlement to an initial disability rating in excess of 20 percent for type II diabetes mellitus.  

6.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with major depressive disorder.  

7.  Entitlement to an initial disability rating in excess of 10 percent prior to March 2, 2009 for coronary artery disease.  

8.  Entitlement to an initial disability rating in excess of 30 percent since March 2, 2009 for coronary artery disease.  

9.  Entitlement to an effective date earlier than July 16, 2008, for the grant of service connection for type II diabetes mellitus.  

10.  Entitlement to an effective date earlier than September 12, 2003 for the grant of service connection for coronary artery disease.  

11.  Entitlement to an effective date earlier than June 20, 2008, for the grant of a 30 percent rating for residuals of cold injuries to the left foot.  

12.  Entitlement to an effective date earlier than June 20, 2008, for the grant of a 30 percent rating for residuals of cold injuries to the right foot.  

13.  Entitlement to an effective date earlier than November 1, 2009, for the grant of a total disability rating based on individual unemployability (TDIU).

14.  Entitlement to an effective date earlier than November 1, 2009, for the grant of Dependents' Educational Assistance (DEA) benefits.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney



ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of October 2004, May 2009, September 2011, and January 2012 from the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

This case has a long and tortuous history before the Board, a history complicated by the imprecise use of language and duplicative filings by his attorney representative.

The Veteran first sought service connection for a low back disability in January 2004.  The RO denied this claim in an October 2004 rating decision.  The Veteran appealed this decision, and the RO issued a statement of the case in June 2005.  The Veteran filed a timely substantive appeal.  In November 2007, the Board denied the claim for service connection for a low back disability.  In that same decision, the Board granted service connection for residuals of cold injuries to the bilateral feet.  

In an April 2008 claim, the Veteran sought service connection for PTSD, hypertension, and heart disease.  In a June 2008 claim, the Veteran added the issues of entitlement to service connection for diabetes, chronic kidney disease, and deep vein thrombosis, all claimed as secondary to herbicide exposure.  

In June 2008, the Veteran's representative sent a letter with the subject "submission of evidence in support of claim for VA benefits."  The evidence related to the Veteran's "claim for residuals of cold injuries, bilateral feet."  The attorney did not use the phrase "notice of disagreement" in this filing.  The RO accordingly treated it as a claim for an increased rating.  

In a May 2009 rating decision, the RO increased the Veteran's ratings for his bilateral cold injuries to 30 percent for each foot, effective June 20, 2008, the date of receipt of the submission of evidence from his attorney.  This same rating decision granted service connection for diabetes, assigning a 20 percent rating and an effective date of July 16, 2008.  Finally, the RO denied service connection for chronic kidney disease, deep vein thrombosis, and hypertension.  

In an August 2009 notice of disagreement, the attorney disagreed with the May 2009 decision's denial of service connection for chronic kidney disease, deep vein thrombosis, and hypertension.  She also argued that these claimed disabilities may be related to the Veteran's diabetes as well as his in-service herbicide exposure.  This notice of disagreement also sought an increased initial rating for diabetes, an earlier effective date for the grant of service connection for diabetes, and earlier effective dates for the grant of the 30 percent ratings for the Veteran's residuals of cold injuries to the feet.  

In December 2009, the Court of Appeals for Veterans Claims (Court) approved a Joint Motion for Remand that vacated the Board's November 2007 decision denying service connection for a low back disability.  Specifically, the Joint Motion concluded that the Board did not support its denial with adequate reasons and bases, as it did not discuss whether the Veteran's back disability is directly related to his active service or was aggravated by his service-connected left knee disability.  

In April 2010, the Board remanded the issue of entitlement to service connection for a low back disability for further development.  

In a September 2011 rating decision, the RO granted the Veteran's claim for service connection for coronary artery disease.  It assigned a disability rating of 30 percent, and an effective date of April 26, 2010.  

In a January 2012 rating decision, the RO granted service connection for PTSD, assigning a 50 percent disability rate and an effective date of April 17, 2008.  The RO also granted a TDIU and DEA benefits, both effective November 1, 2009.  

In January 2012, the RO issued a statement of the case as to the issues of entitlement to service connection for kidney disease, deep vein thrombosis, and hypertension.  This statement of the case also addressed the Veteran's claims for an increased initial rating for diabetes, an earlier effective date for the grant of service connection for diabetes, and earlier effective dates for the grant of 30 percent ratings for the Veteran's residuals of cold injuries to the feet.  The Veteran filed a timely substantive appeal.  

In a September 2012 notice of disagreement as to the September 2011 rating decision, the Veteran appealed the issues of the initial rating assigned for coronary artery disease, as well as an earlier effective date for the 30 percent rating assigned.  

In January 2013, the Veteran filed a notice of disagreement as to the January 2012 rating decision, seeking an increased initial rating for PTSD, and an earlier effective date for the grants of a TDIU and DEA benefits.  

The RO addressed the issues raised in the September 2012 and January 2013 notices of disagreement in statements of the case dated November 2013 but sent to the Veteran in February 2014.  The Veteran filed a timely substantive appeal in March 2014.   

In a November 2013 rating decision issued concurrent with the statements of the case, the RO granted an earlier effective date of September 12, 2003, for the grant of service connection for coronary artery disease.  It assigned a disability rating of 10 percent until March 2, 2009, and a 30 percent rating thereafter.  

The development ordered by the Board in its April 2012 remand for the low back disability service connection claim has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of entitlement to service connection for chronic kidney disease, for deep vein thrombosis, and for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no credible evidence of an in-service fall resulting in a back injury.  

2.  There is no competent or credible evidence that the Veteran's current low back disabilities are related to his active service or are secondary to, or aggravated by, his service-connected left knee disability.  

3.  The Veteran's treatment for diabetes requires the use of insulin and a restricted diet, but does not require regulation of activities.   

4.  The Veteran's PTSD with major depressive disorder results in no more than occupational and social impairment with reduced reliability and productivity.  

5.  Prior to March 2, 2009, the Veteran's coronary artery disease was described as stable and asymptomatic.  

6.  Since March 2, 2009, the Veteran's coronary artery disease has resulted in an estimated workload of 3 to 5 METs without acute congestive heart failure or left ventricular dysfunction.  

7.  Though the Veteran's claim for service connection for diabetes was received by the RO on June 20, 2008, an April 2008 treatment record did not diagnose diabetes; rather it  found only "borderline diabetes."   The Veteran was not actually diagnosed as suffering from this disability until July 16, 2008.  

8.  There is no evidence that the Veteran sought service connection for coronary artery disease prior to September 12, 2003, the effective date currently assigned.  

9.  It is not factually ascertainable that the Veteran's bilateral foot disabilities met the criteria for a 30 percent rating in the year preceding his June 2008 claim.   

10.  The Veteran was employed by the United States Postal Service until his retirement on October 31, 2009; there is no evidence that this employment was marginal.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).  

2.  The criteria for a disability rating in excess of 20 percent for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.41, 4.119, Diagnostic Code (DC) 7913 (2014).

3.  The criteria for a rating in excess of 50 percent for PTSD with major depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.125 Diagnostic Code (DC) 9411 (2014).

4.  The criteria for a rating in excess of 10 percent for coronary artery disease prior to March 2, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.1-4.14, 4.104, Diagnostic Code 7005 (2014).

5.  The criteria for a 60 percent rating for coronary artery disease since March 2, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.1-4.14, 4.104, Diagnostic Code 7005 (2014).

6.  The criteria for an effective date earlier than July 16, 2008, for the grant of service connection for diabetes have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2014).

7.  The criteria for an effective date earlier than September 12, 2003, for the grant of service connection for coronary artery disease have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.400, 3.816 (2014).

8.  The criteria for an effective date earlier than June 20, 2008, for the grant of a 30 percent rating for residuals of cold injuries of the left foot have not been met.  38 U.S.C.A. §§ 5110, 5101 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157 3.400 (2014).

9.  The criteria for an effective date earlier than June 20, 2008, for the grant of a 30 percent rating for residuals of cold injuries of the right foot have not been met.  38 U.S.C.A. §§ 5110, 5101 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157 3.400 (2014).

10.  The criteria for an effective date prior to November 1, 2009, for the award of a TDIU have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.400, 4.16 (2014).

11.  The criteria for an effective date prior to November 1, 2009, for the award of DEA benefits have not been met.  38 U.S.C.A. §§ 3500, 3501, 5101, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.340, 3.341, 3.400, 3.807, 21.3021 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2014).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

With regard to the Veteran's numerous claims for increased initial ratings and for earlier effective dates, these appeals arise from the Veteran's disagreement with the initial evaluation or effective date assigned following the grant of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required.  

As to the claim for service connection for a low back disability, letters of May 2004 and March 2006 satisfied the duty to notify provisions.  The March 2006 letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The claim was subsequently readjudicated, most recently in a November 2013 supplemental statement of the case.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  Over the course of his appeals, the Veteran has undergone numerous VA examinations; the record does not reflect that any of these examinations is inadequate for rating purposes.  Rather, these examinations contain sufficient information to justify service connection; to support initial ratings under the applicable Diagnostic Codes; and to support increased ratings.  

The Veteran's attorney has argued that the July 2010 examination for the Veteran's low back disability claim is inadequate.  She argues that the rationale regarding secondary service connection is inadequate, and that the examiner did not properly consider the Veteran's lay statements.  Both arguments are without merit.  As explained more fully below, the examiner's conclusion regarding secondary service connection is fully articulated, including references to the lack of medical literature supporting the Veteran's contentions.  As to the lay statement issue, the examiner accepted as fact that the Veteran injured himself during his active service, a fact with which the Board disagrees.  The attorney's arguments are no more than naked assertions, with no underlying rationale.  The July 2010 examination, like all others considered by the Board, is adequate.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II.  Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) ; see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Service connection may also be granted for disabilities which are secondary to already service-connected disabilities.  38 C.F.R. § 3.310.  Service connection is warranted for disabilities that are proximately due to or the result of a service-connected disease or injury, or for an increase in any disease or injury that is proximately due to or the result of a service-connected disease or injury.  Id.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d at 1377.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

Private and VA treatment records reflect that the Veteran has been diagnosed as suffering from a low back disability.  While the Veteran has complained of back problems since 2003, it was not until September 2006 that the Veteran was diagnosed with any back disability; a chronic lumbosacral strain.  A July 2010 VA examination diagnosed the Veteran as suffering from degenerative disc disease, among other back disabilities.  The current disability criterion is met.  

The Veteran's service treatment records show no evidence of a back injury in service.  These records are silent for any complaint of or treatment for a back injury or back pain.  On his March 1971 report of medical history for his separation   examination, the Veteran denied suffering from "back trouble of any kind."  His March 1971 medical examination report did not find that he was then suffering from any spine or musculoskeletal disabilities.   In a June 1971 statement of medical condition, the Veteran denied any change in his medical condition since his March 1971 examination.  
At his September 2006 and July 2010 VA examinations, the Veteran contended that he injured his lower back during his active service.  He stated that his pain began after an in-service fall; that he did not seek treatment for this pain; and that he has suffered from pain ever since that date.  

This report of an in-service fall and resultant back pain is not credible, as the Veteran has not been consistent in describing the onset of his back pain.  In a January 2004 VA treatment record, the Veteran complained of lower back pain that began three days prior.  An August 2006 private treatment record shows that the Veteran complained of back pain, but stated that he had no known injury.  A September 2006 VA treatment record reflects that the Veteran complained of a 3 month history of back pain; he denied any history of a back injury.  

These statements regarding the onset of pain and his denials of previous injuries are markedly inconsistent with his statements at his VA examinations.  Given this inconsistency and the lack of corroborating evidence, the Board does not find the report of an in-service incident to be credible.  The in-service incurrence criterion is not met.  

Even if the Board were to find the Veteran's statements to be credible, there is no competent evidence of a nexus between the Veteran's current disability and his active service.  The examiner from the September 2006 VA examination concluded that the Veteran's back strain was related to the general aging process.  The July 2010 examiner concluded that the Veteran's back disabilities are less likely than not caused by or a result of a remote injury 40 years prior.  He stated that the Veteran's "multiple joint conditions, and especially his lumbar condition, are a result of aging, genetic predisposition to developing osteoarthritic conditions of the spine, and his obesity."  Service connection on a direct basis is not warranted.  

There is also no competent evidence that the Veteran's current back disability is secondary to his service-connected left knee.  The examiner from his September 2006 VA examination concluded that the Veteran's back disability "is related to the general aging process and is less likely than not related to his feet or left knee."  

In a much more detailed opinion, the examiner from the July 2010 VA examination concluded that the Veteran's back disability is not related to or aggravated by his service-connected left knee disability.  He stated that the Veteran's two conditions are independent of one another, and that there is no medical literature to support a claim of secondary cause or aggravation.  He further stated that there is no study to support the contention that a degenerative change of a joint may induce degenerative changes of the spine at any level.  Instead, the examiner determined that some of the Veteran's spine condition is congenital, and the rest is the degeneration of aging.  

There is no competent evidence supporting a link between the Veteran's current spine disability and either his active service or his service-connected left knee disability.  Though the Veteran contends that such a link exists, his contention is not  competent evidence.  Determining the etiology of a low back disability, especially in the context of determining its relation to other orthopedic disabilities, requires specialized medical knowledge or training and is not susceptible to lay opinion.  Jandreau, 492 F.3d at 1376-77.

The preponderance of the evidence is against the claim for service connection for a low back disability; there is no doubt to be resolved; and service connection for a low back disability is not warranted.  

III.  Increased Ratings Claims

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Diabetes

The Veteran's type II diabetes mellitus has been rated at 20 percent under 38 C.F.R. § 4.119, Diagnostic Code 7913.  The 20 percent rating assigned contemplates diabetes mellitus requiring insulin and a restricted diet, or requiring the use of an oral hypoglycemic agent and restricted diet.  

A higher 40 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities.  Id.  Ratings in excess of 40 percent require regulation of activities in addition to other, more severe, manifestations of diabetes.  

The term "regulation of activities" is defined as an "avoidance of strenuous occupational and recreational activities."  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  In order for a claimant's diabetes to warrant a rating in excess of 20 percent, "it must be shown that a regulation of these activities is medically necessary."  Id.  

In reviewing the Veteran's voluminous treatment records, the Board finds no evidence that the Veteran's treatment for his diabetes requires regulation of activities.  

An August 2008 VA diabetes outpatient consultation noted that, since his diagnosis, the Veteran had been exercising, including by walking for more than an hour.  

At a March 2009 VA examination, the examiner noted that the Veteran's diabetes was well controlled with one oral medication.  The examiner noted that the Veteran's diabetes did not cause any significant effects on the Veteran's occupational functioning.  

A December 2009 VA general medical examination noted that the Veteran was now prescribed insulin to treat his diabetes.  Significantly, the examiner noted that the Veteran's diabetes would not cause any effect on his functional capacity for standing, walking, bending, and light weightlifting.  

A November 2012 VA nutrition consultation noted that the Veteran walks for more than an hour each day and does yard work.  

Quite simply, there is no evidence, medical or otherwise, showing that the Veteran must regulate his activities to treat his diabetes.  Absent competent and credible evidence of regulation of activities, the criteria for a rating in excess of 20 percent have not been met.  

The evidence shows that the Veteran's service-connected diabetes requires the use of insulin and a restricted diet; the rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for diabetes is adequate, and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).

The preponderance of the evidence is against the claim for a disability rating in excess of 20 percent for type II diabetes mellitus; there is no doubt to be resolved; and a disability rating in excess of 20 percent is not warranted.  

PTSD

The Veteran's PTSD with depressive disorder has been rated at 50 percent under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411.  A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.  Mittleider v. West, 11 Vet. App. 181 (1998). 

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  The diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4,125(a).  Diagnoses many times will include an Axis V diagnosis, a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.

A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  

Facts

The effective date for the grant of service connection is April 17, 2008.  Though the Veteran's attorney has referenced numerous records from before that date in support of the Veteran's claim for an increased rating, such is not relevant to the claim.  The Board is only concerned with the symptoms shown during the relevant appeal period.  

VA treatment records from 2008 to 2010 show very similar symptoms across all mental health visits.  

An April 2008 treatment report reflects that the Veteran denied suicidal or homicidal ideation, as well as auditory or visual hallucinations.  He had a broad affect, was smiling and joking, and his speech was spontaneous with a normal rate and tone.  He had a logical thought process.  A June 2008 treatment report is practically identical.  

An August 2008 VA psychiatric assessment noted that the Veteran was employed and married.  The Veteran reported spending leisure time with his grandson, and stated that he has two close friends.  He denied suicidal ideation.  He stated that he sometimes has the urge to hurt others, but that he has a fear of doing so and getting into trouble.   

An August 2008 VA treatment record reflects that the Veteran claimed auditory and visual hallucinations.  He stated that he thought he saw someone behind him, but when he turned, whoever was there had ducked.  He stated that he thought he heard a door close when nobody was there.  The mental status examination, however, was consistent with the April and June 2008 records.  

The Veteran's wife died in August 2008; afterward, he reported thinking he saw her at work.  Records subsequent to his wife's death show that the Veteran was more depressed and tearful, but that the rest of his mental status examination was consistent with earlier records.  

The Veteran underwent a VA psychiatric examination in September 2010.  The Veteran complained of nightmares and poor sleep.  He had worked at the Postal Service for more than two decades before retiring in October 2009.  He stated that he did well with his work and denied problems relating to supervisors or coworkers.  He was married for 39 years until his wife's passing.  He reported "alright" relationships with his children.  He reported attending a senior citizen center every day and playing dominoes with a neighbor.  He denied any history of assaults or suicide attempts.  

Upon examination, the Veteran made appropriate eye contact and was cooperative with the examiner.  He had a mildly dysphoric mood with congruent effect.  He was able to maintain his personal hygiene, and he was oriented to person, time, and place.  The Veteran reported his memory to be fair to adequate with some reports of short term memory loss.  The Veteran denied suicidal or homicidal thoughts; his communication was clear and coherent; and there was no evidence of impairment of thought processes.  He denied obsessive or ritualistic behaviors.  No significant impairments in impulse control were noted. 

The examiner diagnosed the Veteran as suffering from depressive disorder and PTSD.  She assigned a GAF score of 55, and concluded that the Veteran's psychiatric disorders are transient and mild and decrease work efficiency and ability only during periods of significant stress.   

VA treatment records subsequent to his September 2010 VA examination are consistent with that examination and with earlier treatment records.  

A July 2013 VA mental health attending note, for instance, reflects that the Veteran's mood was fair to good, that he was still attending the senior citizen center, and that he had fair concentration.  The Veteran denied psychosis and suicidal or homicidal ideation.  

Upon examination, the treating physician noted that the Veteran was alert and oriented.  He was pleasant and made good eye contact.  His speech was coherent, his mood euthymic, and his affect congruent.  He denied auditory and visual hallucinations, as well as suicidal or homicidal ideation.  His thoughts were logical and goal directed, his insight and judgment fair, his memory and cognition intact.  




Analysis

The above summarized evidence shows that, at worst, the Veteran's symptoms most closely approximate the 50 percent rating assigned.  

To be eligible for a higher, 70 percent rating, the evidence would have to show that the Veteran's PTSD with major depressive disorder results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.

The evidence does not show that the Veteran's symptoms meet, or even approximate, the symptoms described for a 70 percent rating.  The Veteran has never been found to be suicidal.  He has never had obsessional rituals, and his speech has always been appropriate.  Though the Veteran became depressed following the death of his wife, there is no evidence that this depression affected his ability to function independently or effectively.  He has never shown impaired impulse control, spatial disorientation, or a neglect of his personal appearance.  Despite his PTSD and depression, the Veteran was gainfully employed until his October 2009 retirement, and he maintained close relationships with his wife and friends.  

The only symptom reported by the Veteran that is included in the criteria for a higher rating is auditory and visual hallucinations.  However, these reported hallucinations are trivial at best.  The Veteran described them as occasionally seeing his wife after her death, or thinking that he had heard a door close behind him.  And, in subsequent medical reports, the Veteran has denied having them.  
The evidence shows that the Veteran's PTSD with major depressive disorder results, primarily, in sleep disturbances and disturbances of motivation and mood.  The rating criteria reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule; the assigned schedular evaluation for the service-connected psychiatric disorder is adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  

The preponderance of the evidence is against the claim for an  initial rating in excess of 50 percent for a psychiatric disorder; there is no doubt to be resolved; and an increased initial rating for a psychiatric disorder is not warranted.

Coronary Artery Disease

A 10 percent rating is warranted for a workload of greater than 7 METs (metabolic equivalent) but not greater than 10 METs with dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.

A 30 percent rating is warranted for a workload of greater than 5 METs but not greater than 7 METs with dyspnea, fatigue, angina, dizziness, or syncope; or where there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.

A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year; or a workload of greater than 3 METs but not greater than 5 METs with dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

Facts and analysis

The Veteran's coronary artery disease is rated at 10 percent prior to March 2, 2009 pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7005.  

Considering that the Veteran did not actually seek service connection for a heart disability until April 2008, the evidence for the period prior to March 2, 2009 is, understandably, sparse.  That said, none of the evidence prior to that date shows that the Veteran meets the criteria for a 30 percent rating, or that his symptoms approached the level of disability described by that rating.  

A June 2004 VA treatment record showed that the Veteran denied suffering from angina.  A November 2004 record showed that the Veteran's coronary artery disease was "stable."  Records of September 2005, March 2006, and September 2006 all described the Veteran's coronary artery disease as "asymptomatic."  An October 2006 again described the Veteran's coronary artery disease as stable.  In April 2008, the Veteran reported no chest pain or shortness of breath; his disability was once again described as stable.  

VA treatment records from July 2008, September 2008, and November 2008 showed that his ejection fracture was within normal limits; his heart wall motion was within normal limits; and he had no valvular abnormalities or diastolic dysfunction.  

Based on this evidence, the Board cannot find any reason to increase the Veteran's disability rating beyond the 10 percent assigned.  Though no exercise tolerance testing was performed, the Veteran's disability was consistently described as stable or asymptomatic.  Absent any evidence that the Veteran's disability resulted in any symptoms whatever, the Board concludes that his disability rating most closely approximates the 10 percent rating assigned, and that the criteria for a 30 percent rating prior to March 2, 2009 have not been met.  

Since March 2, 2009 is a different story.  The Veteran underwent a VA diabetes examination on that date.  The examiner noted that there was no symptoms of angina, dyspnea, syncope, or dizziness.  The Veteran denied any history of bypass surgery, congestive heart failure, valvular surgery, endocarditis, or pericarditis.  The examiner estimated the Veteran's METs to be 4-5. 

At a December 2009 VA general medical examination, the Veteran's coronary artery disease was again noted to be asymptomatic.  The examiner stated that the Veteran has not had any symptoms since his 2001 angioplasty.  The Veteran had no dyspnea with ordinary exertion, no chest pain, and no palpitations.  Exercise tolerance testing was not performed, but METs were estimated in the 5-7 range.  

At a September 2010 examination, the examiner noted that the Veteran denied any current chest pain, but did have shortness of breath on exertion and fatigability.  There was no history of dizziness, syncope, myocardial infarction, or congestive heart failure.  

Upon examination, the examiner stated that the Veteran had no significant valvular abnormalities, and that his aortic valve and mitral valve structures were normal.  He stated that his estimated ejection fraction was more than 50 percent.  An April 2010 EKG showed normal sinus rhythm.  Exercise tolerance testing was not performed, but the examiner estimated his METs to be 3.7 to 6.2.  

Given this evidence, the Board concludes that, since March 2, 2009, the Veteran's symptoms more closely approximate the 60 percent rating.  Such a rating is warranted where there is more than one episode of acute congestive heart failure in the past year; or a workload of greater than 3 METs but not greater than 5 METs with dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  38 C.F.R. § 4.104, DC 7005.  

Though exercise tolerance testing has never been performed on the Veteran, the low ranges of the estimated METs for the Veteran render him eligible for the 60 percent rating.  Resolving all reasonable doubt in his favor, the Board concludes that a 60 percent rating since March 2, 2009 is warranted.  

That said, a 100 percent rating is not warranted for this period.  Such a rating is warranted for chronic congestive heart failure, a workload of 3 METs or less, or with left ventricular dysfunction with an ejection fracture of less than 30 percent.  38 C.F.R. § 4.104, DC 7005.  

None of the evidence shows that the Veteran's coronary artery disease approaches this level of severity.  His estimated METs have always been above 3, there is no evidence of congestive heart failure, and his ejection fracture has always been greater than 50 percent, let alone 30 percent.  

The Veteran's service-connected coronary artery disease has consistently been found to be asymptomatic, or to result in METs in the 3 to 5 range since March 2009.  The rating criteria reasonably describe the Veteran's disability level and these symptoms.  To the extent that other disabilities may be related to the Veteran's coronary artery disease, the Board has remanded these issues for further development.  Quite simply, the Veteran's disability picture with respect to the coronary artery disease disability is contemplated by the rating schedule; the assigned schedular evaluation for the service-connected coronary artery disease is adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  

The preponderance of the evidence is against the claim for an increased initial rating for coronary artery disease prior to March 2, 2009; there is no doubt to be resolved; and an increased initial rating for this period is not warranted.  From March 2, 2009, however, a 60 percent rating for coronary artery disease is warranted.  

IV.  Earlier Effective Date Claims

For VA compensation purposes, a "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought." 38 C.F.R. § 3.155(a).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).

VA must look to all communications from a claimant that may be interpreted as an application or claim, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Diabetes

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

The Veteran's claim for service connection for diabetes was received at the RO on June 20, 2008.  The evidence, however, does not show that the Veteran was actually diagnosed as suffering from diabetes until July 16, 2008, the effective date currently assigned.  

VA treatment records from prior to this date show no evidence of a diagnosis of diabetes.  An April 2008 VA treatment record showed that the Veteran had likely diabetes, but that the results of blood glucose testing were still outstanding.  A later record from that same month shows that the Veteran had "borderline diabetes," but this record also clearly stated that the Veteran "does not have [a] diagnosis of DM "  
[emphasis supplied].

Private treatment records from Methodist Family Health Care similarly show no diagnosis of diabetes.  These records, from 2006 to 2008, show the Veteran's care for numerous other disabilities, but they consistently show that the Veteran was not diagnosed as suffering from diabetes.  

The first evidence of a diabetes diagnosis comes in a July 16, 2008 VA treatment record.  A subsequent, July 18, 2008 record from Methodist Family health is the first record of a diagnosis in any of the private treatment records.  

Though the Veteran's claim for service connection predates the currently assigned effective date for service connection, it also predates the actual diagnosis.  The applicable regulation clearly contemplates the assignment of an effective date after a claim for service connection in cases where a diagnosis is rendered after the claim is received.  Such is the case here.  

As the RO has assigned an effective date for service connection as the date of the actual diagnosis of the Veteran's diabetes, the currently assigned effective date is correct.  Neither the Veteran nor his attorney has advanced a cogent argument as to why the effective date should predate July 16, 2008.  

The preponderance of the evidence is against the claim for an earlier effective date for the grant of service connection for diabetes; there is no doubt to be resolved; and an effective date earlier than July 16, 2008 for the grant of service connection for diabetes is not warranted.  

Coronary Artery Disease

Generally speaking, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

The effective date currently assigned for the grant of service connection for coronary artery disease is September 12, 2003.  The reason for the assignment of this date are unclear as it is contrary to the facts; contrary to the law; and it is indisputable that the Veteran did not actually seek service connection for this disability until April 17, 2008.  

Neither the Veteran nor his attorney have advanced any cogent argument as to why an effective date even earlier than the unwarranted September 12, 2003 date assigned for the grant of service connection for coronary artery disease is warranted.  The attorney's October 2014 brief cites a case in which an earlier effective date was granted, but the case cited dealt with a longstanding claim that had never become final, not a case where no claim whatever had been received.  

VA has issued special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the Nehmer case.  38 C.F.R. § 3.816 (2014); see also Nehmer v. United States Veterans Admin., 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I), Nehmer v. United States Veterans Admin., 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Admin., 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

None of those provisions are applicable here, however, as there is no evidence that the Veteran sought service connection for coronary artery disease prior to April 17, 2008 (the date of his actual claim for service connection) or prior to September 12, 2003 (the currently assigned effective date and the date when the earliest of any of the Veteran's claims was received by the RO).  

The evidence does show that the Veteran suffered from coronary artery disease prior to September 12, 2003.  Absent evidence that he sought service connection for this disability prior to that date, however, there is no legal basis for extending service connection beyond the date currently assigned.  

The preponderance of the evidence is against the claim for an earlier effective date for the grant of service connection for coronary artery disease; there is no doubt to be resolved; and an earlier effective date for the grant of service connection for coronary artery disease is not warranted.

Bilateral Foot Disabilities

Generally, the effective date for an increased rating is the date of receipt of the claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  If, however, the claim is filed within one year of the date that the evidence shows that an increase in disability has occurred, the effective date is the earliest date as of which an increase is factually ascertainable (not necessarily the date of receipt of the evidence).  38 C.F.R. §§ 3.157(b)(1); 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim.  38 C.F.R. § 3.400.  If the increase occurred after the date of the claim, the effective date is the date of increase.  Id.

A brief history of the Veteran's claims regarding his bilateral foot disabilities is instructive.  

The Veteran originally sought service connection for a bilateral foot disability in September 2003.  The RO denied this claim in an October 2004 rating decision.  The Veteran filed a timely notice of disagreement, and the RO issued a statement of the case in June 2005.  The Veteran thereafter filed a timely substantive appeal.  

In November 2007, the Board issued a decision that granted service connection for the Veteran's residuals of cold injuries to both feet.  In a December 2007 rating decision implementing the Board's decision, the RO assigned disability ratings of 20 percent for each foot.  

In June 2008, the Veteran's attorney sent a letter and medical records to the RO.  The letter was entitled "submission of evidence in support of claim for VA benefits."  The body of the letter read, in pertinent part: "Enclosed are medical records from the North Texas HCS, which confirm the severe and chronic nature of [the Veteran's] condition.  Please associate these records with [the Veteran's] claims file immediately for consideration on his claim for residuals of cold injuries, bilateral feet."  

Notably, this letter did not state that it was a notice of disagreement with the disability ratings assigned by the December 2007 rating decision, nor did it state that the Veteran was seeking an increased rating.  The RO, however, treated it as a claim for increased ratings.  In a May 2009 rating decision, the RO increased the Veteran's ratings to 30 percent for each foot, assigning an effective date of June 20, 2008, the date the evidence from his attorney was received at the RO.  After additional evidence was received, the RO issued a rating decision continuing the 30 percent ratings in June 2009.  

In her August 2009 notice of disagreement, the Veteran's attorney specifically sought only "an effective date prior to June 20, 2008 for entitlement to both the 30 percent disability rating for residuals of cold injury, left foot, and the 30 percent disability rating for cold injury, right foot."  

Given this history and the above summarized law, the Board's inquiry is limited to whether the evidence shows that the Veteran's residuals of cold injuries to the feet first met the criteria for a 30 percent rating in the year preceding June 20, 2008.  

The issue of increased ratings before or after the May 2009 and June 2009 rating decisions are therefore not before the Board and will not be discussed further.  

The Veteran's residuals of cold injuries of the lower extremities are rated at 30 percent under 38 C.F.R. § 4.104, Diagnostic Code 7122.  In order to qualify for an earlier effective date, the evidence would have to demonstrate cold injury residuals of arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis) at a date certain within the one-year period prior to receipt of the claim.

A review of both the private and VA treatment records does not show that there was a factually ascertainable increase in the Veteran's bilateral foot disability in the year preceding his June 2008 claim.  The only relevant record is a September 2007 VA physical medicine rehabilitation consult.  That record showed that the Veteran complained of increased sensation of pain and numbness in his feet.  It did not, however, include evidence of any of the other symptoms required for the 30 percent rating.  

Neither the Veteran nor his attorney has pointed to any specific evidence in the record showing a factually ascertainable increase in the Veteran's bilateral foot disability warranting a 30 percent rating in the year preceding the June 2008 claim.  
In her October 2014 brief, the attorney referenced records from September 2007 and October 2007, but these records do not contain any evidence which would support an earlier effective date.  

The preponderance of the evidence is against the claims for earlier effective dates for the grant of 30 percent ratings for the Veteran's left and right foot disabilities; there is no doubt to be resolved; and earlier effective dates for the grant of 30 percent ratings for the Veteran's foot disabilities are not warranted.

TDIU and DEA

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  The effective date for an award of increased disability compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within 1 year from such date otherwise, date of receipt of claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(2).  

A TDIU is governed by 38 C.F.R. § 4.16, providing that such a rating may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  

Pursuant to the TDIU regulations, "marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).  

Marginal employment can be shown in two ways.  First, marginal employment can be deemed to exist when a veteran's earned annual income does not exceed the poverty threshold for one person.  Second, "marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold."  Id.  

DEA benefits are derivative of a TDIU award, as basic eligibility for DEA benefits exists if a veteran has a permanent total service-connected disability.  38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. §§ 3.807(a), 21.3021.  

The evidence shows that the Veteran was employed by the United States Postal Service for over two decades.  In a March 2010 application for a TDIU, the Veteran indicated that he worked for the Postal Service from 1984 until October 31, 2009.  He stated that he worked as a custodian and had 40 hours per week.  He denied any time lost from illness, and he denied leaving his job because of any service-connected disability.  

An October 2009 response from the Veteran's former supervisor similarly reflects that he worked as a custodian until October 31, 2009.  This letter also noted that the Veteran worked 8 hours per day, 40 hours per week.  

The currently assigned effective date for the award of a TDIU and for DEA benefits is November 1, 2009, the day after the Veteran retired from his 25 year job with the Postal Service.  

Neither the Veteran nor his attorney have provided any evidence, or advanced any argument, to support the claim that these awards should predate his retirement.  

The only way to grant an earlier effective date for either claim would be to show that the Veteran's employment was marginal.  The evidence here shows that the Veteran's employment was anything but, as both he and his supervisor indicated that he worked 40 hours per week up until the date of his retirement.  While another employee was assigned to help the Veteran, there is no showing that the Veteran was employed in a protected work environment.  

The preponderance of the evidence is against the claims for earlier effective dates for a TDIU and for DEA benefits; there is no doubt to be resolved; and earlier effective dates for a TDIU and for DEA benefits are not warranted.


ORDER

Entitlement to service connection for a low back disability, to include as secondary to a service-connected left knee disability is denied.   

Entitlement to an initial disability rating in excess of 20 percent for type II diabetes mellitus is denied.  

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) is denied.  

Entitlement to an initial disability rating in excess of 10 percent prior to March 2, 2009 for coronary artery disease is denied.  

Entitlement to an initial disability rating of 60 percent since March 2, 2009 for coronary artery disease is granted.  

Entitlement to an effective date earlier than July 16, 2008, for the grant of service connection for type II diabetes mellitus is denied.  

Entitlement to an effective date earlier than September 12, 2003 for the grant of service connection for coronary artery disease is denied.  

Entitlement to an effective date earlier than June 20, 2008, for the grant of a 30 percent rating for residuals of cold injuries to the left foot is denied.  

Entitlement to an effective date earlier than June 20, 2008, for the grant of a 30 percent rating for residuals of cold injuries to the right foot is denied.  

Entitlement to an effective date earlier than November 1, 2009, for the grant of a total disability rating based on individual unemployability is denied.  

Entitlement to an effective date earlier than November 1, 2009, for the grant of Dependents' Educational Assistance (DEA) benefits is denied. 
REMAND

The Veteran's remaining claims for service connection must be remanded.  The Veteran contends that his claimed kidney disease, deep vein thrombosis, and hypertension may have numerous etiologies making them eligible for service connection, including being directly related to in-service herbicide exposure or being secondary to his service-connected diabetes or coronary artery disease.  

Though these disabilities were briefly discussed in a December 2009 VA examination, the Veteran has not undergone an examination specific to these disabilities.  Such an examination is needed before the Board may properly decide these claims.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by appropriate medical professionals to determine the nature and etiology of his claimed kidney disease, deep vein thrombosis, and hypertension.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiners are to answer the following questions:

a)  Does the Veteran currently suffer from a kidney disability, deep vein thrombosis, or hypertension?  Has he suffered from any of these disabilities at any point since 2008?

b)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's kidney disease, deep vein thrombosis, or hypertension are related to his active service, including his in-service herbicide exposure?

c)  Is it at least as likely as not that any of the Veteran's claimed disabilities are proximately due to, the result of, or aggravated by any of his service-connected disabilities, including his coronary artery disease and diabetes?  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


